Name: Council Regulation (EEC) No 1230/89 of 3 May 1989 amending Regulation No 724/67/EEC laying down conditions for intervention in respect of oil seeds during the last two months of the marketing year and principles for the disposal of seeds bought in by intervention agencies
 Type: Regulation
 Subject Matter: marketing;  plant product;  trade policy
 Date Published: nan

 11 . 5 . 89 Official Journal of the European Communities No L 128 / 23 COUNCIL REGULATION (EEC) No 1230/ 89 of 3 May 1989 amending Regulation No 724/67/EEC laying down conditions for intervention in respect of oil seeds during the last two months of the marketing year and principles for the disposal of seeds bought in by intervention agencies THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Regulation No 724/ 67/EEC is hereby replaced by the following: 4Article 1 The price to be paid by intervention agencies for rape seed and sunflower seed delivered during the last month of the marketing year shall be equal to the intervention buying-in price obtaining at the beginning of the current marketing year.' Having regard to the Treaty establishing the European Economic Community , Having regard to Council RegulationNol36 / 66 /EECof22 September 1966 on the establishment of a common organization of the market in oils and fats ( x ), as last amended by Regulation (EEC) No 1225 / 89 ( 2 ), and in particular Article 26 (2 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas one of the purposes of Regulation No 724 /67/EEC (4 ) is to prevent intervention agencies from being forced to buy in oil seeds from the new marketing year's crop at the more advantageous prices applicable in the last months of the old marketing year in certain areas of the Community where the harvest may commence before the marketing year ; whereas experience has shown that it is sufficient to limit the period concerned to the last month of the marketing year ; whereas , under the present rules , monthly increases are applied up to the second last month , inclusive , of the marketing year ; whereas the terms ofArticle 1 of Regulation No 724 / 67 /EEC are in their present form incompatible with the purpose of the abovementioned provision and must therefore be amended; Whereas the opportunity should also be seized to introduce the concept of the intervention buying-in price , as used in Article 26 of Regulation No 136 / 66 /EEC , Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply:  from 1 July 1989 to rape seed , and  from 1 August 1989 to sunflower seed . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 May 1989 . For the Council The President P. SOLBES (&gt;) OJ No 172 , 30 . 9 . 1966 , p . 3025 /66 . ( 2 ) See page 15 of this Official Journal . ( 3 ) OJ No C 82 , 3 . 4 . 1989 , p. 29 . ( 4 ) OJ No 252, 19 . 10 . 1967 , p . 10 .